DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes that no power of attorney has been filed. See MPEP § 402.02(a) for detailed information and relevant forms pertaining to appointment of a power of attorney in applications filed on or after September 16, 2012.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“where said holding element is disposed rotatable about an axis of rotation extending in the axial direction relative to said fastening element” (Claim 6)
“where at least one spring positioned between said holding element and said knockout rod” (Claim 10)
“a carousel; a first inlet; a second inlet; and an outlet” (Claim 13)
“at least one spring positioned between said holding element and said fastening element” (Claim 17)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied:
“The invention relates to” (lines 1 and 4)

“comprises” (line 3)
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference to specific claim numbers should be deleted - “claim 1” (Par. 00008) and “claim 14” (Par. 00023).
“rod. in this way” (Par. 00013). Examiner suggests, “rod. In this way”
Reference character “1” has been used to designate the can lid (Par. 00042, 2 places). However, the can lid is reference character “11”
Appropriate correction is required.
Claim Objections
Claims 2, 10, and 11 are objected to because of the following informalities:
Claim 2 - 
“a can lid” (line 3). Examiner suggests, “said can lid”
Claim 10 - 
“at least one spring positioned” (lines 2-3). Examiner suggests, “at least one spring is positioned”
Claim 11 - 
“a spring-loaded manner” (line 3). Examiner suggests, “said spring-loaded manner”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8-11, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said spring-loaded assembly" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear whether the spring-loaded assembly is the knockout pad of the holding element arranged in a spring-loaded manner.
Regarding Claim 6, it is unclear of the structure for allowing the holding element to be disposed rotatable about an axis of rotation relative to said fastening element.  Examiner notes that no bearings, drive, or other arrangement has been disclosed to achieve the claimed function.
Claim 8 recites the limitation "the spring load" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation "said spring-loaded assembly" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the spring-loaded assembly is the knockout pad of the holding element arranged in a spring-loaded manner.
Claim 9 recites the limitation "the spring load" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "said spring-loaded assembly" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the spring-loaded assembly is the knockout pad of the holding element arranged in a spring-loaded manner.
Regarding Claim 10, it is unclear whether the at least one spring (line 2) is part of the holding element arranged in a spring-loaded manner (claim 1), said spring loaded assembly (claim 2), or a different spring is being introduced.
Claim 10 recites the limitation "said knockout rod" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, the phrase, “the spring load of said spring-loaded assembly of said holding element” (line 2) renders the claim indefinite.  Claim 2 does not positively recite that the holding element comprises a spring-loaded assembly.
Regarding Claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 17 recites the limitation "said fastening element" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 17 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Underwood (U.S. 2,385,429).
Regarding Claim 1, Underwood discloses a seaming assembly for seaming a can lid (2) onto a can body (Fig. 1), the seaming assembly comprising: a chuck (Collar-like plate: Fig. 1, #11);

characterized in that said knockout pad includes a holding element (Head: Fig. 1, #14) arranged in a spring loaded manner (See Fig. 1, Spring, #13).
Regarding Claim 2, Underwood further discloses where said holding element (14) is formed to exert a force determined by a spring load of said spring-loaded assembly upon a can lid (See Figs. 1-2).
Regarding Claim 3, Underwood further discloses where said knockout pad is secured on a knockout rod (Auxiliary plunger: Fig. 1, #12), and said knockout rod can be moved together with said knockout pad in the axial direction relative to said chuck (See Figs. 1-2).
Regarding Claim 4, Underwood further discloses where said knockout pad further comprises a fastening element (Stop screw: Fig. 1, #15), where said fastening element is attached to said knockout rod (See Fig. 1. Examiner notes that the stop screw (15) stops and contacts the end (16) of the plunger and therefore has been interpreted as attached to).
Regarding Claim 5, Underwood further discloses where said holding element (14) is mounted relative to said fastening element in a spring-loaded manner (See Fig. 1. Examiner notes that the holding element moves relative to the stop screw).
Regarding Claim 6, Underwood further discloses where said holding element is disposed rotatable about an axis of rotation extending in the axial direction relative to said fastening element (See Fig. 1. Examiner notes that the holding element (14) would be capable of rotating).
Regarding Claim 7, Underwood further discloses a lifting element, where the can body (1) with the can lid (2) is arranged between said lifting element and said chuck during a seaming operation (The 
Regarding Claim 8, Underwood further discloses where the spring load of said spring-loaded assembly is configured and arranged to be exerted by said holding element of said knockout pad from above said can lid during the seaming operation (See Figs. 1-2).
Regarding Claim 9, Underwood further discloses where said knockout pad (Fig. 1) and/or said knockout rod (12) can be moved synchronously with said lifting element during a knockout operation, where the spring load of said spring-loaded assembly can be exerted from above upon said can lid by said holding element of said knockout pad, and an equal counterforce can be exerted from below upon said can body by said lifting element (As the container is moved toward the head assembly, or the head toward the container, the auxiliary plunger 12 first contacts the closure to firmly hold it on the container as it moves into contact with the pressure plate: Page 2, Col 1, L26-30.  Examiner notes that after seaming, the reverse movement takes place, thereby meeting the claim limitations).
Regarding Claim 17, Underwood further discloses at least one spring (Spring: Fig. 1, #13) positioned between said holding element (14) and said fastening element (Top of plunger: Fig. 1, #6).
Claim(s) 1 (alternative interpretation) - 5, 7-10, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Aldington, (U.S. 2,885,851).
Regarding Claim 1, Aldington discloses a seaming assembly for seaming a can lid onto a can body (Fig. 1), the seaming assembly comprising: a chuck (Flared lower end: Fig. 1, #11);
a knockout pad (See Fig. 1, knockout assembly. Examiner notes that “a knockout pad” has been interpreted in light of Applicant’s specification which discloses that the knockout pad is reference character 50, which identifies the entire knockout assembly) that is movable relative to said chuck in an axial direction of said chuck (See Figs. 1-3);

Regarding Claim 2, Aldington further discloses where said holding element (22) is formed to exert a force determined by a spring load of said spring-loaded assembly upon a can lid (See Figs. 1-3).
Regarding Claim 3, Aldington further discloses where said knockout pad is secured on a knockout rod (Spindle: Fig. 1, #15), and said knockout rod can be moved together with said knockout pad in the axial direction relative to said chuck (See Figs. 1-3).
Regarding Claim 4, Aldington further discloses where said knockout pad further comprises a fastening element (Set screw: Fig. 1, #26), where said fastening element is attached to said knockout rod (See Fig. 1. Examiner notes that the set screw (26) contacts the rod (15) to prevent downward movement of the holding element and therefore has been interpreted as attached to).
Regarding Claim 5, Aldington further discloses where said holding element (22) is mounted relative to said fastening element in a spring-loaded manner (See Figs. 1-2. Examiner notes that the holding element moves relative to the set screw).
Regarding Claim 7, Aldington further discloses a lifting element (Head: Fig. 1, #35), where the can body with the can lid is arranged between said lifting element and said chuck during a seaming operation (See Figs. 1-3).
Regarding Claim 8, Aldington further discloses where the spring load of said spring-loaded assembly is configured and arranged to be exerted by said holding element of said knockout pad from above said can lid during the seaming operation (See Figs. 1-3).
Regarding Claim 9, Aldington further discloses where said knockout pad (Fig. 1) and/or said knockout rod (15) can be moved synchronously with said lifting element during a knockout operation, where the spring load of said spring-loaded assembly can be exerted from above upon said can lid by 
Regarding Claim 10, Aldington further discloses where at least one spring (25) positioned between said holding element (22) and said knockout rod (15).
Regarding Claim 16, Aldington further discloses wherein the at least one spring is selected from a group consisting of: a coil spring, and elastomer spring, and a leg spring (See Fig. 1).
Regarding Claim 17, Aldington further discloses at least one spring (Spring: Fig. 1, #25) positioned between said holding element (22) and said fastening element (Set screw: Fig. 1, #26 & Top of casing: Fig. 1, #13).
Claim(s) 1 (alternative interpretation) - 3, 7-10, 12, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Birkland, (U.S. 2,502,413).
Regarding Claim 1, Birkland discloses a seaming assembly for seaming a can lid onto a can body (Fig. 1), the seaming assembly comprising: a chuck (Chuck: Fig. 1, #22);
a knockout pad (See Fig. 1, knockout assembly. Examiner notes that “a knockout pad” has been interpreted in light of Applicant’s specification which discloses that the knockout pad is reference character 50, which identifies the entire knockout assembly) that is movable relative to said chuck in an axial direction of said chuck (See Fig. 1);
characterized in that said knockout pad includes a holding element (Knockout pad: Fig. 1, #35) arranged in a spring loaded manner (See Fig. 1, Spring on rod (36)).
Regarding Claim 2, Birkland further discloses where said holding element (35) is formed to exert a force determined by a spring load of said spring-loaded assembly upon a can lid (See Fig. 1).
Regarding Claim 3, Birkland further discloses where said knockout pad is secured on a knockout rod (Rod: Fig. 1, #36), and said knockout rod can be moved together with said knockout pad in the axial direction relative to said chuck (See Figs. 1).
Regarding Claim 7, Birkland further discloses a lifting element (Can lifter plate: Fig. 1, #21), where the can body with the can lid is arranged between said lifting element and said chuck during a seaming operation (See Fig. 1).
Regarding Claim 8, Birkland further discloses where the spring load of said spring-loaded assembly is configured and arranged to be exerted by said holding element of said knockout pad from above said can lid during the seaming operation (See Fig. 1).
Regarding Claim 9, Birkland further discloses where said knockout pad (Fig. 1) and/or said knockout rod (36) can be moved synchronously with said lifting element (21) during a knockout operation, where the spring load of said spring-loaded assembly can be exerted from above upon said can lid by said holding element of said knockout pad, and an equal counterforce can be exerted from below upon said can body by said lifting element (See Fig. 1, Examiner notes that the apparatus of Birkland would be capable of performing the claimed function).
Regarding Claim 10, Birkland further discloses where at least one spring (See Fig. 1, top) positioned between said holding element (35) and said knockout rod (36).
Regarding Claim 12, Birkland further discloses at least one seaming roller (Fig. 1, “B”)
Regarding Claim 16, Birkland further discloses wherein the at least one spring is selected from a group consisting of: a coil spring, and elastomer spring, and a leg spring (See Fig. 1).
Regarding Claim 18, Birkland further discloses two seaming rollers (Fig. 1, “B”).
Claim(s) 1 (alternative interpretation) - 3, 7-10, 12, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Malmquist, (U.S. 1,517,740).
Regarding Claim 1, Malmquist discloses a seaming assembly for seaming a can lid onto a can body (Fig. 1), the seaming assembly comprising: a chuck (Chuck: Fig. 1, & Page 3, L39);
a knockout pad (See Fig. 1, knockout assembly. Examiner notes that “a knockout pad” has been interpreted in light of Applicant’s specification which discloses that the knockout pad is reference 
characterized in that said knockout pad includes a holding element (Guide head: Fig. 1, #74) arranged in a spring loaded manner (See Fig. 1, & Spring: Fig. 1, #75).
Regarding Claim 2, Malmquist further discloses where said holding element (74) is formed to exert a force determined by a spring load of said spring-loaded assembly upon a can lid (See Fig. 1).
Regarding Claim 3, Malmquist further discloses where said knockout pad is secured on a knockout rod (Spindle: Fig. 1, #73), and said knockout rod can be moved together with said knockout pad in the axial direction relative to said chuck (See Fig. 1 and 5).
Regarding Claim 7, Malmquist further discloses a lifting element (Platform: Fig. 1, #9), where the can body with the can lid is arranged between said lifting element and said chuck during a seaming operation (See Figs. 1 and 5).
Regarding Claim 8, Malmquist further discloses where the spring load of said spring-loaded assembly is configured and arranged to be exerted by said holding element of said knockout pad from above said can lid during the seaming operation (See Fig. 1).
Regarding Claim 9, Malmquist further discloses where said knockout pad (Fig. 1) and/or said knockout rod (73) can be moved synchronously with said lifting element (9) during a knockout operation, where the spring load of said spring-loaded assembly can be exerted from above upon said can lid by said holding element of said knockout pad, and an equal counterforce can be exerted from below upon said can body by said lifting element (See Fig. 1, Examiner notes that the apparatus of Malmquist would be capable of performing the claimed function).
Regarding Claim 10, Malmquist further discloses where at least one spring (75) positioned between said holding element (74) and said knockout rod (73).
Regarding Claim 12, Malmquist further discloses at least one seaming roller (Seaming roller: Fig. 1, #26, 26a)
Regarding Claim 16, Malmquist further discloses wherein the at least one spring is selected from a group consisting of: a coil spring, and elastomer spring, and a leg spring (See Fig. 1).
Regarding Claim 18, Birkland further discloses two seaming rollers (Seaming roller: Fig. 1, #26, 26a).
Claim(s) 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Wu, (U.S. 2002/0081172).
Regarding Claim 13, Wu discloses a carousel (Star wheel: Fig. 1, #26) with a plurality of seaming assemblies (forming stations: Par. 0011. Examiner notes that Fig. 1 discloses a known assembly in the art. Further, Wu discloses that the chuck element is intended to be retrofit with an existing assembly);
a first inlet for can bodies to said carousel (Unlidded containers are moved into position: Par. 0039);
a second inlet for can lids to said carousel (Lids are delivered: Par. 0039); and
an outlet for seamed cans from said carousel (Lidded container is ejected from the forming station: Par. 0039).
Regarding Claim 14, Wu discloses a method for seaming a can lid onto a can body, the method comprising the steps of:
supplying said can lid (Lids are delivered: Par. 0039) and said can body to a seaming assembly of a seamer (Unlidded containers are moved into position with the forming station: Par. 0039);
positioning said can lid on said can body (See Fig. 1);
positioning said can body on a lifting element (Push pad: Fig. 1, #28);
exerting a spring load upon said can lid by way of a spring-loaded holding element of a knockout pad (Resilient element: Figs. 3 and 4, #150)that is movable relative to a chuck (Chuck: Fig. 3, #110) in an axial direction of said chuck (See Figs. 3 and 6a-6c);

synchronously lowering said knockout pad and said lifting element while maintaining the spring load upon said can lid (Fig. 6b and 7b & A push pad 28 reciprocates in the direction of arrow "A" and thus provides a positioning mechanism operative to first advance so as to move container 22 into a engaged position with the forming station and then to retract whereby the lidded container is ejected from the forming station: Par. 0039);
raising said knockout pad from said can lid (Fig. 6c and 7c); and
discharging said seamed can from said seamer (Ejecting workpieces from forming stations: Par. 0058).
Regarding Claim 19, Wu further discloses wherein the plurality of seaming assemblies each include a chuck (Chuck: Fig. 3, #110), and
a knockout pad (Resilient element: Figs. 3 and 4, #150) that is movable relative to said chuck in an axial direction of said chuck (See Figs. 6a-6c);
characterized in that said knockout pad includes a holding element (Plug: Fig. 4, #180) arranged in a spring-loaded manner (Plug 180, along with the flexibility of central portion 153, provides a second active spring region to eject a container 22 from chuck assembly 130: Par. 0048).
Regarding Claim 20, Wu further discloses wherein the can bodies are configured and arranged to be filled with a product (After filling, a lid is registered with the upper rim: Par. 0004)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Wu (U.S. 5,533,853).
Regarding Claim 11, Underwood discloses all elements of the claimed invention as stated above.  Underwood is silent to the spring travel or spring load and therefore, where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm.
Wu teaches a spring-loaded holding element (160) for a knockout pad where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm (About 1 mm: Col 8, L51) in order to exert a suitable restorative force for ejecting the workpiece.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring of Underwood with a travel of between 0.2 and 2.0 mm, or a load of between 10 and 50 N, as taught by Wu in order to exert a suitable restorative force for ejecting the workpiece (Wu: Col 8, L51-52).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldington in view of Wu.
Regarding Claim 11, Aldington discloses all elements of the claimed invention as stated above.  Aldington is silent to the spring travel or spring load and therefore, where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm.
Wu teaches a spring-loaded holding element (160) for a knockout pad where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm (About 1 mm: Col 8, L51) in order to exert a suitable restorative force for ejecting the workpiece.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring of Aldington with a travel of between 0.2 and 2.0 mm, or a load of between 10 and 50 N, as taught by Wu in order to exert a suitable restorative force for ejecting the workpiece (Wu: Col 8, L51-52).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birkland in view of Wu.
Regarding Claim 11, Birkland discloses all elements of the claimed invention as stated above.  Birkland is silent to the spring travel or spring load and therefore, where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm.
Wu teaches a spring-loaded holding element (160) for a knockout pad where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm (About 1 mm: Col 8, L51) in order to exert a suitable restorative force for ejecting the workpiece.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring of Birkland with a travel of between 0.2 and 2.0 mm, or a load of between 10 and 50 N, as taught by Wu in order to exert a suitable restorative force for ejecting the workpiece (Wu: Col 8, L51-52).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malmquist in view of Wu.
Regarding Claim 11, Malmquist discloses all elements of the claimed invention as stated above.  Malmquist is silent to the spring travel or spring load and therefore, where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm.
Wu teaches a spring-loaded holding element (160) for a knockout pad where the spring load of said spring-loaded assembly of said holding element is between 10 and 50 N and/or where a spring travel of said holding element arranged in a spring-loaded manner is between 0.2 and 2.0 mm (About 1 mm: Col 8, L51) in order to exert a suitable restorative force for ejecting the workpiece.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring of Malmquist with a travel of between 0.2 and 2.0 mm, or a load of between 10 and 50 N, as taught by Wu in order to exert a suitable restorative force for ejecting the workpiece (Wu: Col 8, L51-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spring-loaded knock-out assemblies - Mejia-Quinchia (U.S. 2014/0321949); Gogola (U.S. 2011/0033265); Waterworth (U.S. 6,055,836); Katou (U.S. 5,299,899; U.S. 5,320,469; U.S. 5,358369); Fawcett (U.S. 2,540,611); Stellan (U.S. 2,502,413); Mero (U.S. 2,433,057).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799